Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Chang et al., EP Publication No. 0 445 954 A2) does not teach nor suggest in detail in response to reception of a first message which has a first timestamp indicating a time point at which the first message has been generated, obtain a group from among one or more of messages stored in the reception history, each of the one or more messages stored in the reception history being a message which has been received prior to the received first message, the obtained group including a part of or whole of the one or more messages stored in the reception history, each message included in the obtained group having a second timestamp which indicates a time point at which the each message has been generated, the time point indicated by the second timestamp being a time point later than a time point indicated by a first timestamp associated with the received first message. Chang only discloses a method for synchronizing concurrent processes comprising each process having a virtual time where local virtual time is compared to receive time of messages to ensure consistency and orderly processing. Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim. 


2.     Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444